Citation Nr: 1108290	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-16 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.  

2.  Entitlement to an effective date earlier than August 20, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to April 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for PTSD, effective August 20, 2008, the date of receipt of the Veteran's petition to reopen his claim.  The appeal also comes from a March 2009 rating decision that denied service connection for hearing loss.  In October 2010 the Veteran testified at a personal hearing before the undersigned member of the Board.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A June 2002 rating decision denied service connection for bilateral hearing loss and the Veteran did not appeal that rating decision.

2.  The additional evidence presented since the rating decision in June 2002 by the RO that denied the Veteran's claim for service connection for bilateral hearing loss is cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  By rating decision in December 2008, the RO granted service connection for PTSD, effective August 20, 2008, the day of receipt of the application to reopen the claim of service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

2.  New and material evidence has not been presented to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The criteria for an effective date prior to August 20, 2008, for the award of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In cases where the claims arose in another context, such as the Veteran trying to establish his underlying entitlement to service connection, and the claim was subsequently granted and he has appealed downstream issues, the underlying claim has been substantiated and proven, thereby rendering notice no longer required because its intended purpose has been fulfilled.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement has been filed, only the notice requirements for a rating decision and statement of the case described within 38 U.S.C. § 5104 and 38 U.S.C.A. § 7105 control as to the further communications, including as to what evidence is necessary to establish more favorable decisions with respect to downstream elements of the claims.  The Veteran has received all required notice concerning his claim of entitlement to an effective date earlier than August 20, 2008, for the grant of service connection for PTSD.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In a new and material evidence claim, VA must provide notice to the claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO sent correspondence in August 2008, and February 2009; rating decisions in December 2008, and March 2009; and statements of the case in April 2009, and August 2010.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the Veteran with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  That communication, in addition to the above correspondence, satisfied the notice requirements.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2009 and August 2010 statements of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations and opinions in relation to the claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the appellant or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  

New and Material Evidence

A June 2002 rating decision denied the Veteran's application to reopen the claim for service connection for bilateral hearing loss.  The RO concluded that there was no evidence indicating that the Veteran's bilateral hearing loss was shown in service, nor was there any competent medical evidence showing that the condition was related to service.  That decision became final because the appellant failed to appeal the decision within the prescribed time.  38 U.S.C.A. § 7105 (West 2010).

In the March 2009 rating decision on appeal, the RO reopened and denied the Veteran's claim for service connection for bilateral hearing loss on the merits.  However, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claim for service connection for bilateral hearing loss may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The application to reopen the claims was received in January 2009.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in June 2002 consisted of the Veteran's service medical records, which contained no diagnosis, treatment or history of hearing loss, and on separation examination in December 1972, the Veteran's hearing was clinically evaluated as normal; a VA examination report in March 1982 that revealed audiometric findings consistent with mild bilateral sensorineural hearing loss affecting both mild and high frequency range, with normal speech discrimination skills; a VA examination report dated January 1984, which recorded a history of excessive noise exposure in service, along with a finding of normal mild hearing loss on audiometric testing; statements and testimony from the Veteran relating his hearing loss to excessive noise exposure during combat in service; and post-service treatment records that showed bilateral hearing loss.

Newly received evidence includes post-service VA treatment records starting in 2006, showing a diagnosis and treatment for bilateral hearing loss.  The evidence is not new and material because it is cumulative, as the evidence previously considered showed that the Veteran had been diagnosed and treated for bilateral hearing loss more than one year after discharge from service.  Cumulative evidence does not meet the regulatory definition of new and material evidence.  38 C.F.R. § 3.156 (2010).

Additional evidence associated with the claims file since the previous denial of the claims in June 2002, consists of statements and testimony from the Veteran asserting that his bilateral hearing loss had onset in service.  The Veteran's statements and testimony, are not new and material evidence because they are cumulative.  They are duplicative of previously considered evidence, the Veteran's assertions that he developed hearing loss in service due to excessive noise exposure from combat and in the performance of his duties.  Cumulative evidence does not meet the standard of new and material evidence because it is not new.  38 C.F.R. § 3.156 (2010).

The Veteran also submitted a witness statement and testimony from his spouse, and a statement from his sister, asserting that the Veteran's bilateral hearing loss had onset in service.  Where there is a question of medical causation, competent medical evidence is required to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competency is a legal concept in determining whether evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility, that is, the probative value of the evidence once the evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).  To the extent the testimony and statements from the Veteran, his spouse, and sister, are offered as evidence of a nexus between the Veteran's currently diagnosed hearing loss and service, as lay persons, neither the Veteran, nor his spouse or sister is competent to offer an opinion on medical causation, to include whether there exists a relationship between service and current hearing loss.  And it is not argued or shown that the Veteran or other witnesses otherwise qualified through specialized, education, training, or experience to offer an opinion on the causation.  Even if presumed credible to determine whether the claim should be reopened, the statements are not material because they are not competent to provide a medical nexus opinion.  As the lay statements are not competent evidence that relates to the basis for the prior denial of the claim, the evidence does not raise a reasonable possibility of substantiating the claims, and the lay statements are not new and material evidence.  38 C.F.R. § 3.156 (2010).

In a VA examination report in July 2010, the examiner, following a review of the Veteran's claims file and service medical records, and a clinical examination of the Veteran with audiometric testing, diagnosed sensorineural bilateral hearing loss.  The examiner opined that the Veteran's hearing loss was less likely than not due to noise exposure in service.  The examiner explained that the Veteran's hearing loss did not follow the pattern of a noise induced hearing loss, as evidenced by the audiometric reports, including the VA examination.  The examiner further noted that there was no significant shift in hearing while the Veteran was in the service, as shown by the entrance examination in 1969, and the separation examination in 1972.  The VA examiner's opinion opposes, rather than supports, the claim, and therefore does not raise reasonable possibility of substantiating the claim and is not new and material.  38 C.F.R. § 3.156 (2010). 

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection for hearing loss is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Earlier Effective Date

The Veteran contends that his award of service connection for PTSD should be made effective prior to August 20, 2008.

The Veteran filed an original claim for service connection for PTSD in January 15, 1982.  A January 1982 VA psychological evaluation report documented the Veteran's complaints of adjustment difficulties following service discharge.  He described his in-service stressors as being shot at during combat, and being drugged and sexually assaulted.  Following an evaluation of the Veteran, the psychologist noted that the Veteran's reported symptomatology fit the DSM III criteria for PTSD.  Accordingly, the psychologist opined that further consideration for the Veteran's claim of service connection was warranted.  A March 1982 VA clinical treatment note recorded the following impressions; rule out late stress syndrome, and rule out paranoid personality disorder.  

On VA psychiatric examination in June 1982, the Veteran's reported stressors included seeing a buddy die during combat, and being drugged and sexually assaulted while stationed in Germany.  Following an examination of the Veteran, the psychiatrist diagnosed character disorder and opined that he felt confident that PTSD could be ruled out.  The psychiatrist added that he seriously doubted that there was any evidence of posttraumatic stress syndrome, but rather that the underlying pathology was more likely due to current life problems.  

In a rating decision in September 1982, the RO denied the Veteran's claim for PTSD.  The RO denied the claim on the grounds that there was no evidence of treatment for a psychiatric condition in service and that the post-service medical evidence failed to document a diagnosis of PTSD.  The RO specifically found that the Veteran's diagnosis of a character disorder was not subject to service connection as a constitutional or developmental abnormality.  The RO also noted the Veteran's claimed combat stressor and the lack of evidence of combat duty at the time of the decision.  The Veteran appealed the rating decision.

A September 1983 VA outpatient treatment record shows that the Veteran was seen to rule out paranoia or paranoid personality.  The Veteran's reported stressors were in-service combat and harassment from a senior official during service.  A January 1984 private medical statement noted that the Veteran attributed his psychological symptoms, to include difficulty adjusting to life post-service discharge, to his delayed stress.  A diagnosis was not recorded.  

In an April 1985 decision the Board denied the Veteran's claim of service connection for PTSD because there was no evidence of a nervous disorder in service, and the post-service medical evidence did not show a nervous disorder, to include PTSD, which could reasonably be attributed to service.  The Veteran did not appeal that decision.  

In January 1988, the Veteran submitted a claim for service connection for PTSD and requested that the RO obtain VAMC records.  A March 1989 deferred rating decision shows that a request for VAMC records for treatment rendered after 1985 produced no results.  In correspondence dated in April 1989, the RO advised the Veteran that in light of the April 1985 Board decision, new and material evidence was required to reopen his claim and that unless he submitted new and material evidence, no further action could be taken to reopen his claim.  The Veteran did not respond to the RO's correspondence.  

In August 2008, the Veteran requested that his service connection claim for PTSD be reopened.  Treatment records from VAMC starting in 2005 noted a diagnosis of PTSD.  On VA examination in November 2008, a psychiatrist provided a medical statement indicating that the Veteran had PTSD related to his combat experiences during the Vietnam War, and in-service sexual trauma.  In a December 2008 rating decision, the RO reopened the claim based on new evidence that contained a clinical diagnosis of PTSD.  The RO noted that the Veteran's personnel records verified the Veteran's participation in combat during service.  Service connection for PTSD as due to service was granted and assigned 30 percent evaluation effective from August 20, 2008, the date of the claim to reopen.  Thereafter in May 2010, the RO increased the Veteran's disability rating to 70 percent effective May 6, 2009.  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q), (r) (2010).

Claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2010).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).

For the reasons that follow, the Board finds no basis upon which to assign an effective date earlier than August 20, 2008 for the grant of service connection for PTSD.  Initially, the Board notes that the earlier effective date claim filed in this case is not a freestanding claim, as it arises from an appeal of the December 2008 rating action which granted service connection for PTSD and assigned an effective from August 20, 2008, a decision which has not yet become final.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); (once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision).

A review of the file does not show, nor does either the Veteran contend, that an original service connection claim for PTSD was filed prior to January 15, 1982.

Service connection for PTSD was originally denied in a September 1982 rating action based on the fact that there was no diagnosis of PTSD of record at that time.  The claim was appealed and in an April 1985 decision, the Board denied service connection for PTSD.  The Board specifically found that there was no evidence of a nervous disorder in service, and the post-service medical evidence did not show a nervous disorder, to include PTSD, which could reasonably be attributed to service.  That decision was not appealed.  A final Board decision may be revised or reversed on the grounds of clear and unmistakable error (CUE) by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c) (West 2002).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to 38 C.F.R. §§ 20.1400-1411 (2010).  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b) (2010).  The Board finds that there is no correspondence in the claims file that meets the criteria for a motion alleging CUE in the April 1985 Board decision, and the April 1985 Board decision is final.  38 U.S.C.A. § 7104(a) (West 2002) (final decisions on such appeals shall be made by the Board).

In order to reopen a claim which has been denied in a final decision, new and material evidence must be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Inasmuch as the April 1985 Board decision is final, the grant of service connection for PTSD based upon any subsequent claim cannot be earlier than the date of the claim to reopen.  38 C.F.R. § 3.400(q)(1)(ii), (r) (2010).  The effective date of service connection based on new and material evidence reopening a claim received after a final disallowance, is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r) (2010).

Subsequent to the final Board decision in April 1985, the Veteran filed to reopen the service connection claim for PTSD in January 1988.  In correspondence dated in April 1989, the RO advised the Veteran that in light of the April 1985 Board decision, new and material evidence was required to reopen his claim and no further action would be taken on his claim without new and material evidence being submitted.  In the absence of a response from the Veteran, the RO took no further action on the claim, which was deemed abandoned.  38 C.F.R. § 3.158(a) (2010).  

Ultimately, in a December 2008 rating decision, service connection for PTSD was granted effective from August 20, 2008, the date of filing of the successfully reopened claim.  A successful claim to reopen was not filed prior to August 20, 2008, nor is it shown that the Veteran met all of the elements warranting the grant of service connection prior to that time.  38 C.F.R. § 3.304(f).

In this case, the Board finds that the proper effective date is August 20, 2008.  That date is consistent with the effective date provisions regarding reopened claims.  38 C.F.R. § 3.400(q)(2), (r) (2010).  Unfortunately, although the original claim for PTSD was filed in January 1982, that date does not provide a legal basis for the assignment of an earlier effective date, as that claim was denied in a final Board decision in April 1985.  The effective date to be assigned where there has been a final disallowance followed by a reopened claim with new and material evidence will be the date of the new claim or the date entitlement arose, whichever is later.  Lapier v. Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 3.400(q) (2010).

Similarly, the provisions of 38 C.F.R. § 3.400(r) provide that the effective date for an award of service connection may be granted only from the date of a successful application to reopen the claim supported by new and material evidence, or the date entitlement arose, whichever is later.  Therefore, under the applicable statute and regulation, the effective date cannot be the date of Veteran's original claim in January 1982, and is properly assigned as August 20, 2008.  Waddell v. Brown, 5 Vet. App. 454 (1993).  The Board finds that is the earliest effective date possible based upon the facts in this case and the law and regulations.  Therefore, the appeal must be denied.

In reaching the above conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been presented, the claim for service connection for bilateral hearing loss is not reopened, and the appeal is denied.

Entitlement to an effective date earlier than August 20, 2008, for the grant of service connection for posttraumatic stress disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


